Citation Nr: 1704631	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to Gulf War service.

2.  Entitlement to service connection for fibromyalgia, to include as due to Gulf War service.

3.  Entitlement to service connection for Parkinson's disease, to include as due to Gulf War service.

4.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome on the basis of limitation of motion.

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1989 to January 1992, including service in Saudi Arabia from October 1990 to April 1991.  He has additional National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2007 (left knee) and in June 2013 (Parkinson's disease, fibromyalgia, chronic fatigue syndrome) of a Department of Veterans Affairs (VA) Regional Office (RO).

In the November 2007 rating decision, the RO granted a 10 percent rating for left knee patellofemoral syndrome.  The Veteran failed to submit a timely notice of disagreement.  In August 2009, the RO denied the claim for a higher rating.  In September 2009, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the rating decision in November 2007, VA was in receipt of new and material medical evidence within one year of the rating decision and, therefore, will consider the claim since the time it was first decided by VA.  38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010). 

In a decision in July 2013, the Board in part granted a separate 10 percent rating for instability of the left knee from December 1, 2008, and denied a rating higher than 10 percent for left knee patellofemoral syndrome on the basis of limitation of motion.  The Veteran appealed the Board's decision regarding the claim for a higher rating for left knee patellofemoral syndrome on the basis of limitation of motion to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2014, the Court granted a Joint Motion to Remand (JMR) of the parties, and remanded the case to the Board for readjudication.  
In October 2014, the Board granted a separate 10 percent rating for left knee partial medial meniscectomy, and again denied a rating in excess of 10 percent for left knee patellofemoral syndrome on the basis of limitation of motion.  The Veteran again appealed the Board's decision to the Court.  In October 2016, the Court granted a JMR for partial remand.  The JMR found that the Board had not considered the evidence of flare-ups and whether any functional loss caused by those flare-ups warranted a higher rating.  The JMR also cited the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), and noted the Board should consider and address the holding in that decision.

In October 2014, the Board remanded seven issues for the issuance of a Statement of the Case (SOC).  In September 2016, the RO provided a SOC for hearing loss, posttraumatic stress disorder, and Parkinson's disease.  In October 2016, the RO provided a SOC for fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome.  In October 2016, the Veteran provided a VA Form 21-4138, which the RO accepted in lieu of a VA Form 9 (substantive appeal) for three issues-service connection for fibromyalgia, Parkinson's disease, and chronic fatigue syndrome. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for Parkinson's disease, entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not does not show that the Veteran has been diagnosed with chronic fatigue syndrome, or another unexplained fatigue.

2.  The record does not show that the Veteran has been diagnosed with fibromyalgia.
CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in July 2010, January 2011, and April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains Social Security Administration (SSA) records. 

Additionally, the Veteran was afforded a VA examination to address his claimed Gulf War disabilities in May 2013.  The examination included review of the record and interview and examination of the Veteran.  The examiner determined the Veteran did not have diagnoses of chronic fatigue syndrome or fibromyalgia, and the Veteran's treatment records similarly do not document such diagnoses.  As such, the examination is adequate for the purposes of providing a determination on these two service connection claims. 
Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.3(i).

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed below, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382 (October 17, 2016)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. § 3.317(a)(2); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.   

Factual Background and Analysis

In January 2011, the Veteran filed claims for service connection for chronic fatigue syndrome and fibromyalgia.  He noted that each disorder was due to his Gulf War service.  In January 2011, the Veteran was provided VCAA notice which requested more information about his illnesses as a Gulf War veteran, to include a statement of the earliest manifestations of the illnesses and any medical or lay evidence regarding his symptoms.

In May 2013, the Veteran was afforded a VA Gulf War examination.  Regarding chronic fatigue syndrome, the examiner noted that the Veteran had not been diagnosed with chronic fatigue syndrome according to his treatment records.  The Veteran does suffer from some daytime fatigue.  He attributed his fatigue to his medications for Parkinson's disease. "Otherwise, no complaints."  The examination report includes a checklist of symptoms and signs that may be attributable to chronic fatigue; however, the Veteran did not have any of these signs or symptoms.  The examiner remarked that the Veteran's "Parkinson's disease and treatment/meds are likely contributing to fatigue."  It was noted that his symptoms wax and wane.  The examiner noted that the Veteran "does NOT have chronic fatigue syndrome.  Thus, not secondary to exposures in SWA [southwest Asia]."

Regarding fibromyalgia, the examiner noted that the Veteran had not been diagnosed with fibromyalgia.   The Veteran complained of chronic neck and back pain, but no other joint pains or aches.  The Veteran stated he had never been diagnosed with or treated for fibromyalgia.  Regarding symptoms of fibromyalgia, the Veteran described fatigue, occiput tender points on both sides, and medial joint line knee tender points on both sides.  The Veteran had no other pertinent physical findings, complications or symptoms.  The Veteran did not have any significant diagnostic test findings.  The examiner remarked "the Veteran does NOT have fibromyalgia, thus not secondary to service in SWA [southwest Asia]."

In July 2013, the Veteran provided a notice of disagreement with the June 2013 rating decision denying service connection for chronic fatigue syndrome and fibromyalgia.  The notice of disagreement did not include any arguments or statements regarding these disabilities.  

On his October 2016 statement, which has been taken as a substantive appeal of these claims, the Veteran noted that he felt he had fibromyalgia and chronic fatigue syndrome as a result of a "series of injections and/or pills [he was] compelled to take before [he] deployed to Desert Storm."
The Board reviewed the service treatment records, VA treatment records, and SSA records contained in the claims file, but was unable to find reference to a diagnosis of or treatment for chronic fatigue syndrome or fibromyalgia.  A review of VA treatment records shows numerous occasions (for example: December 2009, March 2010, August 2010, February 2011, and August 2011) where the Veteran denied any fatigue.  His medical records include complaints of knee pain, back pain, and neck pain.  Notably, the Veteran is service connected for a left knee disability (receiving benefits for patellofemoral syndrome, instability, and status-post medial meniscus surgery), and a low back disability.  

The Veteran's lay statements do not include an indication of what symptoms he thinks are attributable to chronic fatigue syndrome or fibromyalgia, or when those symptoms began.  During the 2013 VA examination, he indicated that his fatigue was tied to his treatment for Parkinson's disease.  The 2013 VA examiner has found that the Veteran does not have chronic fatigue syndrome or fibromyalgia.  Without medical evidence of a current diagnosed disorder, or lay evidence regarding symptoms onset or a diagnosed disorder, the Board finds that service connection for chronic fatigue syndrome and fibromyalgia are not warranted.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

As there is no evidence of a current diagnosis of chronic fatigue syndrome or fibromyalgia, the first element of service connection is not satisfied.  As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1, 3.102, 3.303. 3.317.



ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for fibromyalgia is denied.


REMAND

Parkinson 's disease

The Veteran's medical records show that he was diagnosed with Parkinson's disease in 2010, and reported his symptoms had onset in the prior year.  Although he was provided a VA Gulf War examination in May 2013, the examiner did not provide a full Parkinson's examination and did not provide a nexus opinion.  After the VA examination, the Veteran provided a statement on his theory of entitlement.  He argued that he developed Parkinson's disease as a result of injections and pills (likely referring to immunizations) he was provided prior to his deployment to Saudi Arabia.  As the Veteran has not been afforded a VA examination which addresses his Parkinson's disease, on remand he must be afforded an examination.

Left knee patellofemoral syndrome

The Veteran has been afforded numerous VA examinations for his left knee during his appeal process.  However, the examination reports of record do not indicate that range of motion testing of the Veteran's service-connected left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing in accordance with the recent decision in Correia.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left knee disability.  See Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

TDIU

The issue of entitlement to TDIU is intertwined with his claims for an increased rating for his left knee disability, and specifically with his claim for service connection for Parkinson's disease.  The record contains statements from VA physicians that the Veteran's Parkinson's disease renders him unemployable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding and relevant VA or private treatment records.  

2.  Thereafter, schedule the Veteran for a VA examination in conjunction with his claim for service connection for Parkinson's disease.  After a review of the record, and interview and examination of the Veteran, the examiner should provide the following opinions:

a)  Is it at least as likely as not (50/50 probability or greater) that the Veteran's Parkinson's disease began during, or is otherwise related to, his military service?  In providing this opinion address: the September 2016 VA treatment record history note that the Veteran's Parkinson's disease started while he was in service; and the Veteran's contention that his Parkinson's disease is due to immunizations/injections and/or pills he was compelled to take prior to service in Saudi Arabia.

b)  Address whether Parkinson's disease is a medically unexplained chronic multisymptom illness, or a chronic multisymptom illness of partially understood etiology and pathophysiology (such as diabetes and multiple sclerosis), or a disease with a clear and specific etiology.

A complete rationale for all opinions is required.

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination to evaluate the severity of his left knee disability.  The examiner is asked to address the functional impact his left knee disability has on his ability to maintain employment, to include any limitations. 

To the extent possible, the examiner is also asked to provide the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left and right knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

4.  After completing the development requested above, readjudicate the Veteran's claims, to include the claim for TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


